AO 44




                                          United States District Couirt
                                                                 for the

                                                       Eastern District of Virginia


                       United States of America
                                  V.

                  KWASHIE SENAM ZILEVU,                                     Case No. 1:19-mj430




                              Defendant


                                                      ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) KWASHIE SENAM ZILEVU                                                                                       „'
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment                G Superseding Indictment       □ Information       G Superseding Information                 ^ Complaint
G Probation Violation Petition              O Supervised Release Violation Petition       G Violation Notice             G Order of the Court

This offense is briefly described as follows;
  Access Device Fraud, in violation of Title 18, United States Code, Section 1029(a)(5).




                                                                                      ./S/,
                                                                       John F. Anderson
Date:                                                                  United States Maaistfate Judge
                                                                                              Issuing officer's signature


City and state:           Alexandria, VA                                      Hon. John F. Anderson, U.S. Magistrate Judge
                                                                                                Printed name and title



                                                                 Return


           This warrant was received on (dqte^                         , and the person was arrested on (dc^
Z). (city and state)
                                           t
Date: (o/o^ j                                                                                        'g officer's signature



                                                                                                Printed name and title
